Citation Nr: 0530288	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-03 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for acne and rash of the 
face, ears, back, and genital area, to include as secondary 
to an operation in the genital area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968 with service in the Republic of Vietnam from 
December 1967 to December 1968.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from January and October 1999 
rating decisions issued by the Denver, Colorado, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In January 1999, the RO, in pertinent part, denied service 
connection for acne of the face and forehead secondary to 
herbicide exposure.  Subsequently, the veteran perfected an 
appeal.  

In October 1999, the RO, in pertinent part, denied service 
connection for acne and rash to the face, ears, back, and 
genital area, secondary to an operation in the genital area 
and confirmed its previous denial of service connection for 
acne of the face, head, and other body areas, secondary to 
herbicide exposure.  In December 1999, the veteran submitted 
a notice of disagreement as to the issue of entitlement to 
service connection for acne and rash to the face, ears, back, 
and genital area, secondary to an operation in the genital 
area.  In March 2000 the RO accepted a VA Form 646 as a 
substantive appeal to perfect this issue on appeal.

In October 2000, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In December 2000, the Board remanded the case back for 
further development.  In March 2003, the Board affirmed the 
denial of the veteran's claim for service connection for acne 
of the face, head, and other body areas, secondary to 
herbicide exposure and ordered that development on the 
remaining issue be undertaken by the Board's Evidence 
Development Unit (EDU) under 38 C.F.R. § 19.9(a)(2) (2002).  
Later, in October 2003, the Board remanded the case back for 
further development.  The case is now before the Board for 
additional appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence linking the 
veteran's skin disorders to service.


CONCLUSION OF LAW

The veteran's current skin disorders were neither incurred, 
or aggravated, in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In October 
2000, the veteran testified at a videoconference hearing.  In 
compliance with the Board's December 2000, March 2003, and 
October 2003 remands, in letters dated in July and December 
2001 the AOJ informed the appellant of the provisions of the 
VCAA and the information that the appellant needed to provide 
in support of his claim, asked the appellant to furnish the 
names and addresses of health care providers who had treated 
him and to sign authorizations for release of such 
information.  In both letters, the AOJ also requested the 
veteran to supply any additional information or evidence in 
support of his claim.  In an August 2001 response, the 
veteran indicated that he received all of his treatment from 
the Denver VA Medical Center (VAMC).  In September 2001, 
Social Security Administration (SSA) records were associated 
with the record.  In May 1997 and June 2005, the veteran was 
afforded VA skin examinations, and the later examiner 
provided the requested nexus opinion.  Service, SSA, and VA 
treatment records, VA examination reports, hearing testimony, 
and various lay statements have been associated with the 
claims file.  The claim has been readjudicated several times 
and a December 2002 statement of the case (SOC) and 
supplemental statements of the case (SSOCs) were issued in 
June 2002, and August 2005.  In the 2001 VCAA and various 
duty to assist letters, a rating decision, Board remands, a 
statement of the case, and multiple SSOCs, and their cover 
letters, VA notified the veteran of what information it had 
received and what information he needed to establish 
entitlement to service connection.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's December 2000, and March and October 2003 remands 
with regard to the service-connection issue discussed in this 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the VCAA's enactment.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  VA satisfied its duty to notify by means of July and 
December 2001 letters from the AOJ to the veteran that were 
issued prior to the recertification of the appeal to the 
Board.  Those letters informed the veteran of what evidence 
was required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  In a March 2004 
letter, the appellant was also notified that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  The cover letters to the SOC and SSOCs 
gave the veteran additional time to make any comment he 
wished.  At the end of the videoconference Board hearing, the 
veteran indicated that he had no additional comments to add 
to the record.  The Board acknowledges that the VCAA letters 
did not precede the initial RO adjudication, see Pelegrini, 
18 Vet. App. at 118-20, but those letters, the cover letters 
to the SSOCs, and the hearing provided the appellant with 
ample opportunity to respond before the case was forwarded to 
the Board for appellate consideration.  Thus, the content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 123-29 (2005).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Id. (holding timing-of-notice 
error not prejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim); see also 38 U.S.C.A. 
§ 7261(b)(2); see Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2004) (harmless error).  
As such, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as tumors, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(in which the Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether 
evidence submitted by a veteran is credible the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).

The appellant's principal arguments are that his skin 
disorders are directly due to service, to include as 
residuals of an operation in the genital area or exposure to 
herbicides, while stationed in Vietnam.  As noted above, in 
its March 2003 decision, the Board affirmed the RO's denial 
of service connection for skin disorders due to exposure to 
herbicides.  Since the veteran has not asked for 
reconsideration of the Board's decision, it is final and thus 
this issue is no longer in appellate status.  Therefore, 
service connection secondary to herbicide exposure will not 
be discussed.

Service medical records show that, in August 1966, the 
veteran was treated for a probable skin fungal infection 
(rash on both legs), for a rash on his penis, in November 
1967, and balanitis in October 1968.  In October 1968, the 
veteran was hospitalized for refractory balanitis and 
moderate phimosis, following a 6-week period of problems with 
a weeping erythematous inflammation of the glans penis, which 
had not responded to local treatment.  The veteran was noted 
to have balanitis and a moderately tight foreskin, which was 
inflamed.  After initial treatment with soaks to the glans 
penis until adequate clearing of the balanitis had taken 
place, a routine circumcision was performed in November 1968, 
and, 10 days later, the veteran was discharged to light duty 
for a period of one week.  The clinical findings for his skin 
were noted to be normal on the veteran's January 1966 
enlistment and December 1968 separation examination reports.  
The veteran did not complain of a skin disorder in the 
medical history portions of these examination reports.  

At an October 1993 examination, the skin on the veteran's 
lower extremities was noted to be firm and intact.

A February 1995 VA Agent Orange examination report reflected 
possible exposure to toxic chemicals in Vietnam, with no 
apparent current or chronic residual sequelae. 

At a May 1997 VA skin examination, the examiner noted that 
there was no information on the veteran's skin in the 
records.  The veteran complained of acne dating back to his 
days in Vietnam, which had persisted until the present time.  
He reported getting lesions on his face, behind his ears, and 
occasional lesions on the axilla and the groin.  The veteran 
indicated that 15 years ago, he used some liquid medication, 
which did not help at all.  He denied being on any other 
topical or oral medication to treat his acne.  He also 
related a history of "jungle rot" on his feet.  On 
examination, the veteran had about 20 to 30 open and closed 
comedones on the posterior ear, posterior auricular scalp, 
and upper back.  He had two 5 millimeters-sized mobile 
subcutaneous cystic lesions located in the upper mid-back and 
left inner thigh.  He had diffuse pitted scarring on his 
bilateral jaws.  He also had multiple hypopigmented macules 
and some depressed scars less than 1centimeter scattered on 
his upper back and the groin area from his previous acne 
lesions.  His feet showed no scaling of the plantar surfaces.  
Both of his great toenails were thickened.  The impression 
was chloracne, mild degree, and no evidence of tinea pedis at 
the time of examination.  The toenails clinically suggested 
onychomycosis.

Post-service VA medical records reflect that the veteran was 
first treated for a skin disorder, which he claimed was due 
to exposure to Agent Orange in May 1997.  the assessment 
included acneform lesions; "(?) chloracne", and "(?) 
hydradenitis supportive, currently with minimal lesions."  
Retin-A cream was prescribed.  The veteran was seen six 
months later and was noted to have acneform lesion -- 
improving since May, continue Retin-A.

In June 1998, the veteran was seen by VA for acneform 
lesions, modular papule to the left posterior auricular area 
and back, likely inclusion cysts.  He was to continue Retin-
A.  In December 1998, the veteran was noted to have multiple 
semi-firm nodules distributed across his face, behind his 
ears, and on his back.  The largest lesions were behind his 
left ear and on his upper back.  The dermatologist was unable 
to express material from the lesions.  The assessment was 
epidermoid cysts continue Retin-A for one year.

At an October 2000 hearing, the veteran testified that his 
acne problems appeared approximately, 1 to 1 1/2 years after 
his separation from service around his ears and face, and 
then went to his back.  The next time the veteran noticed it 
in his genital area and on the back of his legs, and that it 
just steadily increased.  He indicated that he went to the 
VAMC a couple times, the last time about a year and a half 
ago, and that they prescribed Retin-A.  The veteran stated 
that, when he first mentioned it a VA doctor told him it was 
chloracne, but apparently it was not.  He admitted that he 
did not seek treatment for it prior to the 1990s because he 
thought it was just acne.  The only time the veteran reported 
it in service was when he was hospitalized and underwent a 
circumcision; it was on his genital area.  Then, he added it 
did not reappear until a year and a half after he got out of 
service.  The veteran admitted that one VA dermatologist 
thought it was chloracne and that it could be related to 
Agent Orange, but that the physician talked with his 
superior, who said that he did not think it was.

A December 2000 VA medical record shows that the veteran had 
a history of right groin carbuncle/cellulitis.  He had an 
incision and drainage of a right groin abscess, for which he 
was given antibiotics.

At a June 2005 VA skin examination, the veteran reported that 
he used some type of skin cream intermittently that was 
somewhat helpful.  He stated that his skin condition did not 
affect his employment and that he missed no work because of 
his skin.  The examiner noted that the veteran was a very 
poor historian, but essentially stated that back in 1969, one 
year after returning from Vietnam, he began to develop 
"cyst" behind his ears, at the angle of his jaw bilaterally 
an on the scrotum.  He added that he had surgery to a cyst 
that was on his right upper thigh a few years back, but 
specifically denied having surgery on a leg cyst during his 
time in service.  The only specific treatment for his skin 
disease has been some type of acne cream.  The veteran also 
complained of a 10-year history of sores on his arms that 
would not heal or healed very slowly.  On examination, there 
were multiple small 3- to 6-millimeters white nodules 
posterior to both ears.  There was no erythema or drainage of 
lesions.  The veteran also had two firm, whitish nodules on 
the scrotum.  Multiple hypopigmented macules without scale, 
atrophy or scarring were found on the angle of the jaw, 
bilaterally.  He also had scattered ecchymotic lesions on his 
arms as well as 4 to 10 superficial erosions with scabbing 
but without erythema or drainage.  No scar was identified in 
the area where the veteran stated that he had had surgery for 
a cyst on the right upper inner thigh.  The areas involving 
both nodular lesions and sores was not cosmetically 
disfiguring.  Photos were attached.  The final diagnoses 
included small epidermoid cysts, post-auricular areas, 
bilaterally; idiopathic scrotal cyst; fragile skin on both 
arms secondary to normal aging; and cyst surgery by history 
with no scars or other residuals identified and insufficient 
clinical evidence at present to warrant a diagnosis of any 
chronic dermatologic disorder or residuals thereof.  No 
specific etiology could be identified for the first three 
diagnoses, that is, it is not possible to specify the date of 
onset for any of the currently identified skin conditions to 
include any relationship to the veteran's military service, 
without resorting to speculation.  

Based on the above, the veteran's service connection claim 
for skin disorders, to include as a residual of an in-service 
circumcision must fail.  Clinical data post-service overall 
do not support that any of the veteran's skin disorders are 
related in any way to service or his in-service surgery.  As 
the June 2005 VA skin examiner expressed, it would be mere 
speculation to associate the veteran's diagnosed skin 
disorders with his military service.  In this regard, the 
Board notes that medical evidence which merely indicates that 
the particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Thus, medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight.  Id.  Even the 
veteran testified that no physician had definitively linked 
his skin disorders to service.

The only other evidence the veteran has submitted that 
supports his claim is his own testimony and statements and 
those of his representative.  They, as a lay persons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, their statements 
do not establish the required evidence needed, and the claim 
must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claim for service connection for skin disorders; 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for acne and rash of the face, ears, back, 
and genital area, to include as secondary to operation in the 
genital area, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


